DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Biren, US 1690395 in view of Richardson, US 2002/0069671 A1.  Biren discloses a toe jewelry ring for covering, protecting and adorning a blemish on a toe.  The dome (12, padded cushion member attached to the inner surface of the brace) and the open-ended, hollow, semi-cylindrical brace (13) are made from rubber (page 2, lines 73-75).  Biren fails to discloses an ornament affixed to the exterior surface of the brace.  However, Richardson discloses an ornament (28) attached to a substantially flat plate (18) attached to the toe ring (12) for covering corns or blemishes.  The ornament is used to improve the beauty of the covering.  Therefore, it would have been obvious to add ornamentations to Biren’s toe ring to improve the beauty of the blemish covering ring.

    PNG
    media_image1.png
    899
    827
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    527
    371
    media_image2.png
    Greyscale

Regarding claim 4, it is old and well known to provide a protective coating on an article that will come into contact with human skin to prevent the article from corroding and to prevent any allergic reaction to the skin.  Therefore, it would have been obvious to provide a protective coating to Biren’s toe ring corn protector to prevent unwanted reactions between the skin and the ring.
Regarding claim 8, it is old and well known to print indicia on an article of jewelry to enhance the beauty and desirability of purchasing and wearing the jewelry.  Therefore, it would have been obvious to place indicia as a replacement of the ornament disclosed in Richardson on Biren’s toe ring to improve is aesthetical beauty and desirability.
Regarding claim 12, Biren discloses that the padded cushion member (12) can be made from a celluloid material.
Regarding claim 16, Biren discloses a semi-cylindrical base.  The claim requires the base to have a circular profile.  Richardson discloses a circular base for attaching the device to a toe.  It would have been obvious to modify Biren’s base to have a circular profile to more securely hold the device on the toe.
s 17 are rejected under 35 U.S.C. 103 as being unpatentable over Biren, US 1690395 in view of Richardson, US 2002/0069671 A1 and further in view of Level, US 694762.  
Regarding claim 17, Level discloses a plurality of braces connected together to form a multi-brace unit to protect blemishes on a plurality of the toes.  Therefore, it would have been obvious to make Biren’s brace into a multi-brace unit to cover and protect a plurality of blemishes on a plurality of toes to improve the efficiency of covering multiple toes with a single device.

    PNG
    media_image3.png
    660
    324
    media_image3.png
    Greyscale


Allowable Subject Matter
Claims 7, 10-15 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
wherein the ornament is affixed to a center-top of the exterior surface; wherein the center-top surface plane is flat; wherein the padded cushion member is positioned on the interior surface opposing the center-top surface plane;  -13-AVENT_G_OO1U wherein the ornament is three-dimensional and extends from the center-top surface plane; wherein the interior surface of the brace further comprises textured sections; wherein the textured sections cover the sidewalls; wherein the padded cushion member is absorbent; and wherein the brace comprises a circular.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK W LAVINDER whose telephone number is (571)272-7119. The examiner can normally be reached Mon-Friday 9-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACK W. LAVINDER
Primary Patent Examiner
Art Unit 3677



/JACK W LAVINDER/Primary Examiner, Art Unit 3677